       Case 21-10825-KHK          Doc 19-2 Filed 06/02/21 Entered 06/02/21 17:45:54                    Desc
                                   Exhibit(s) Attachment Page 1 of 4




                                                TRUSTEE SALE
                                       440 BELMONT BAy         DRIVE,3t7
                                          wooDBRIrlGE, YL22l9l
                                             Prince William County
                                                  vA-24711l-c

      In execution of a Deed of Trust in the original principal amount of $512,000.00, with an annual
      interest rate of 3.625% from HERBERT WILLIAMS, JR. dated 8/10/2005 recorded in the Clerk's
      Offics of the Circuit Court of Prince William County, Virginia, in Deed Book N/A, at page N/A (or
      Instrument No. 200508 I l0 I 36236), default .having occurred in the paymsnt of the Note thereby
      secured and at the request ol'the holder of said Note, the undersigned Substitute Trustee will offer
      for sale by public aucfion at the main entrance to the building housing the Prince William County
      Circuit Court,93l I Lee Avenue, Manassas, VA, on l0/13/2010 at 9:00 AM, the propeffy described
      in said deed, Iocated at the above address and briefly described as:
      CONDOMINIUM UNIT 3I7, HARBOR POINT EAST AT BELMONT BAY, AND THE
      LIMITED COMMON ELEMENTS APPURTENANT THERETO, INCLUDING COMMON
      ELEMENT PARKTNG SPACE(S), P-6 & p-7 AND COMMON ELEMENT STORAGE 25 & 3p,
      ESTABLISHED By CONDOMINTUM TNSTRUMENTS RECORDED ON JLINE 2,2004 AS
      INSTRUMENT NUMBER 200406A20092344, WITH PLAT RECORDED AS INSTRUMENT
      NUMBE R 200406020 0923 4 5, AND ANY S UPPLEMENTAL DECLARATIONS AND/OR
      AMENDMENTS RECORDED SUBSEQUENT THERETO, AMONG THE LAND RECORDS
      OF PRINCE WILLIAM COUNTY, VIRCINIA.

      TERMS OF SALEI CASH: A deposit of $ 10,000.00 or l0% of the sale price. whichever is less,
      cash or certified check, will be required at the time of sale, with settlement to occur within fifteen
      (15) days from the date of sale. Time will be of the essence as to the closing date and as to the
      payment of the purchase price. Pursuant to the Federal Fair Debt Collection Practices Act, we
      advise you that this firm is a debt collector attempting to collect the indebtedness referred to herein
      and any information rve obtain will be used for that purpose.

      The Property will be sold "AS lS". The real estate will be conveyed by special warranty deed
      subject to all rights, reservations, leases, covenants, conditions, easements and restrictions superior
      to the Deed of Trust as they may lawfully affect the real estate, The purchaser at the sale will be
      required to pay all closing costs except the Grantor's recording tax. Real Estate taxes will be
      prorated as of the sale date. Neither Substitute Trustee nor the holder of the Note secured by the
      Deed of Trust will deliver possession of the property to the successful bidder.

      Additional terms may be announced at the sale.
      ETS Of VIRGINIA,INC., Substitute Trustee
      This is a communication from a debt collector.
      FOR INFORMATION CONTACTI
      A,TS OF VIRCINIA, INC.
      6802 Paragon Place, Suite 350
      Richmond, Virginia, 23230
      (888) 368-3686
      ETS,VA@gmacrescap.com                                                                         EXHIBIT

                                                                                                     Z
ffi
      Case 21-10825-KHK        Doc 19-2 Filed 06/02/21 Entered 06/02/21 17:45:54                  Desc
                                Exhibit(s) Attachment Page 2 of 4




                                     VIRGINIA NOTICE I{ETTER

      Date:9/1512010


      VIA FIRST CLASS and
      CERTIFIED MAIL




      Re     Foreclosure Sale of Real property owned by
              Current  Trustor(s):        HERBERT WILLIAMS, JR.
              Property Address:           440 BELMONT BAY DRM,317
                                          WOODBRIDGE, VA 22I9I



      MORTGACE ELECTRONIC RECISTRATION SYSTEMS, INC., AS NOMINEE FOR U,S.
      BANK NATIONAL ASSOCIATION AS TRUSTEE FOR RASC 2005AHL3 ("Noteholder") is
      the current owner of a note dated 8/1012005, made by HERBERT WILLIAMS, JR. in the
      original amount of $512,000.00. The Note is secured by a certain deed of trust ("Deed of Trust")
      made by HERBERT WttLlAMS, JR. dated 8/10/2005 , recorded as instrument number
      2005081t0136236 in the Clerk's Office ("Clerk's Office") of the Circuit Court of Prince William
      County, Virginia, encumbering the real property described above.

      At the request of the Lender, you   are hereby notified as follows:

      a)     that the Note is in default because of failure to pay according to the terms;
      b)     that the entire outstanding principal balance and all accrued interest under the Note have
             been and hereby are declared immediately due and payable (accelerated); and
      c)     that the property described in the copy of the Notice of Trustee's Sale enclosed with this
             Ietter, which secures the repayment of the Note, will be sold at public auction in
             accordance with the terms of the Notice.




ffi
      Case 21-10825-KHK           Doc 19-2 Filed 06/02/21 Entered 06/02/21 17:45:54                                               Desc
                                   Exhibit(s) Attachment Page 3 of 4



                                                                                        llll I lll I lllllll lilllllll   I I ll   llllll lil
                                                                                         1@@6f,490477$5
                                                                                                 tat (sunlv,       ll         Pg* I
                                                                                                 llrltrS0lll'
      O8O2  PARAGON PLACE,                                                                       lh0ulgg, (lotl
      RICHMOND, VIRGINIA
      1804) 287-3131



      TaxMap No. / GPIN

                                         SUBSTITUTION OF TRUSTEE
                                                                                   I

                                                                                   i
                                                                                   I
               THIS SU                 OF TRUSTEE is made between IvIORTGAG E ELECTRONIC
      REGISTRATION                s, tNc., A8 NOMTNEE FOR U.S. BANK NATIONAL ASSOCIATION A$
      TRUSTEE FOR RASC                     {the "Noteholdef) and HERBERT WLLIFM$, JR. (the "Original
      Borrower(s)"), being           the "Grantors"; and ETS OF VlRGlNlA, lNC., 4 Mrginia corporation
      ("Substitute Trustee"),   'Grant€e."                                         I
                                                                                   I
                                                                                   I
                                                  WITNE$S$ETH:
                                                                                   I
              WHEREAS, bY           of Trust dated F/10/?005, and recorded in the Clerk's Office of lhe Circuit
      Court of Prinee                                                                                   Book
      NlA, Page NIA (the
      TRUSTEE$, LLC (the                                                                                                 to
      secure an ind                  originalprincipal sum of $S12,000,00, and alqo described in said Deed of
      Trust and                                                                                             I
                                                                                   I


              WHEREAS.             55-59{9) of the Code of Virginia provides tnar t{o Noteholder may remove
      the Trustee(s) under      Deed of Trust and appoint a suiqessorTrvqtee ror hny reaion.

              NOWTHEREF
      of Trusl, does hereby


      provisions of .the D€ed
      Trustee(s) by the terms

              WlTNE$S

      DATED: 4/30/?010                     MORTGAGE ELECTRONIC R                        N SYSTEMS, ]NC., AS
                                           NQMINEE    U,S. BANK NATIONAL
                                                      RASC




      STATE OF
      ctrvlcouNTY'oF                 O, to-wit:

      The foregoing             was acknowledged before me on                          by VrRG|NrAlrETrn,
      ASSISTANT 8                    behalf of MORTGAGE                                             $YSTEMS,INC.,
      AS }IOMINEE FOR           BANK NATIONALASSOC                                      RASC 20!5.AHt3.

      My Commission             f.*up
ffi
                                                   2240t42r93
       Case 21-10825-KHK   Doc 19-2 Filed 06/02/21 Entered 06/02/21 17:45:54                                              Desc
                            Exhibit(s) Attachment Page 4 of 4



ETS of Virginia, lnc.                                                                                                      PRESORT
S802 Paragon Plac€                                                                                                      First-Claes Mail
Suite 350                                                                                                              U.$. Postage and
Richmond, VA 23230                                                                                                         Fees Paid
                                                                                                                                \ /so
                                   Itilill lillt lllll lllll llll lilll lllil lilll llfi   lil! llll lllt
                                   ae4E10el,q3
Se,ld Paymentsto:
ETs of Mrginia, lnc.
68O2 Paragon Place
$uite 350
Richrnond, VA 23230



SendConespordonce to;
ET$ of Virginia, lnc.
6802 Paragon Place
Suite 350
Richmond, VA 23230
                                       THE UNIT OIANERS ASSOCIATION OF HARBOR POINTE
                                       CONDOMINIUM AT BELMONT BAY
                                       CIO REES BROOME, PC
                                       8133 LEESBURG PIKE
                                       NINTH FLOOR
                                       VIENNA,     V422182

                                                                                                            TSN: V4.2.f711l'G
                                                                                                                 20100916€6




ffi
                                                                                                                       1067.-v2
